Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 9 and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klaber et al. (US2430058) in view of Recchuite (US4481140).
Regarding claims 1-4 and 12-15, Klaber teaches that it is known to form a rust-proofing material that is a reaction product of lard oil ( a known combination of triglycerides, wherein triglycerides are free fatty acids) and sulfur (see Example IV) at a temperature of 350F (col. 4, lines 40-44). Klaber fails to explicitly state the source of the sulfur.  However Recchuite teaches that it is known to sulfurize lard oil using elemental sulfur (S8).   Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the elemental sulfur of Recchuite as the sulfurizing agent of Klaber as a simple substitution of one sulfurizing agent for another for use with the same compound wherein the results would be predictable. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Regarding claim 9, Klaber further teaches wherein the composition may be formed into a solid which would necessarily have a shape (col. 3, lines 41-52).
Regarding claim 16, the teachings of Klaber in view of Recchuite are as shown above. Klaber in view of Recchuite fails to teach the specific shape of the solid composition formed.  However, changing the shape of the product of Klaber in view of Recchuite into any shape would be considered a mere change in shape wherein the Court has long held that in the absence of a new and unexpected result arising from a newly provided shape, changes in shape of a prior art product are not capable of overcoming a prima facie case of obviousness. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claims 17 and 18, teaches the use of additives in the form of mineral oil (see example IV).
Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klaber et al. (US2430058) in view of Recchuite (US4481140) as applied to claims 1-4, 9 and 12-18 above and further in view of Xie et al. (WO/2013/070913).
Regarding claims 5-8, the teachings of Klaber in view of Recchuite are as shown above. Klaber in view of Recchuite fails to teach wherein the rust-proofing and lubricating composition is applied to the surface of a medical device. However, Xie teaches that it is known to coat stainless steel medical articles (pg.1, lines 9-18) with a rust inhibiting lubricating composition in order to reduce corrosion on the surface of said articles (abstract). Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the rust-proofing lubricating composition of Xie for that of Klaber in view of Recchuite as a simple substitution of one known rust-proofing and lubricating composition for another wherein the results would be predictable. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klaber et al. (US2430058) in view of Recchuite (US4481140) as applied to claims 1-4, 9 and 12-18 above and further in view of Rudel et al. (US3080330).
Regarding claims 10-11, the teachings of Klaber in view of Recchuite are as shown above. Klaber in view of Recchuite fails to teach wherein the rust-proofing lubricant is melted for the purpose of application.  However, Rudel teaches that a known method of applying solidified meltable rust preventatives to surface is to melt the rust preventive and apply by dipping (col. 1,lines 15-32). Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to melt the rust-proofing lubricant of Klaber in view of Recchuite for the purpose of deposition as guided by Rudel as an application of a known coating technique for similar rust-proofing compositions in the same way. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klaber et al. (US2430058) in view of Recchuite (US4481140) as applied to claims 1-4, 9 and 12-18 above and further in view of Wasson et al. (US2485341).
Regarding claim 19, the teachings of Klaber in view of Recchuite are as shown above. Klaber in view of Recchuite fails to teach wherein the rust-proofing lubricant further comprises an additive among those in the list in the present claim.  However, Wasson teaches that it is known to incorporate zinc oxide into rust-preventative lubricating compositions (col. 4, lines 10-20) as an additive.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the zinc oxide of Wasson in the rust-preventative lubricating agent of Klaber in view of Recchuite as a use of a known additive used to improve similar rust-preventative lubricating compositions in the same way.  See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717